Order entered July 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00090-CV

                              CHELSEA L. DAVIS, Appellant

                                              V.

                               HARLAN R. CROW, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC13-14479

                                          ORDER
       The reporter’s record in this case has not been filed. By letter dated April 15, 2014, we

informed appellant the Court Reporter had notified us that the reporter’s record had not been

filed because appellant had either not (1) requested the record; or (2) paid for or made

arrangements to pay for the record. We directed appellant to provide the Court with written

verification she had requested the record and had paid for or made arrangements to pay for the

record, or had been found entitled to proceed without payment of costs. We cautioned appellant

that failure to provide the required documentation within ten days might result in the appeal

being ordered submitted without the reporter’s record. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of the
reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s record.

Appellant’s brief is due THIRTY DAYS from the date of this order.


                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE